PER CURIAM.
The Board of Tax Appeals decided that certain expenditures made in the drilling of an oil well are returnable to the respondents as taxpayers through depreciation rather than through depletion. Since the Board’s decision, the opposite view has been adopted by the Supreme Court. United States v. Dakota-Montana Oil Co., 288 U. S. 459, 53 S. Ct. 435, 77 L. Ed. 893; Petroleum Exploration v. Burnet, 288 U. S. 467, 53 S. Ct. 439, 77 L. Ed. 898. Therefore the petitions for review are granted, and the causes remanded for fürther proceedings.